DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 7-14, 16 and 20-21 are pending in this application.
Claim rejections 35 USC 101 on claims 7-14, 16 and 20-21 are maintained. Applicant's arguments on claim rejections 35 U.S.C. 101, filed 12/23/2021, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that unlike the claimed automated agent, a human could not continuously monitor a business intelligence environment manually to detect which items in a business intelligence environment are being changed, nor could a human consistently discern when a change to one item in a business intelligence environment would inadvertently affect the validity or functionality of the business intelligence artifact (Remarks, page 8).
Examiner respectfully submits that an agent/person could continuously monitor a business intelligence environment manually to detect which items in a business intelligence environment are being changed. For example, a stock trader, a day trader or a stockbroker may monitor and detect the changes of pluralities equity securities or 

Applicant argues that while a human skilled in the business intelligence software tool could technically manually inspect the business intelligence artifact itself, it would be tedious if not impossible for them to verify that the business intelligence artifact meets the conditions of the pre-execution assertion (Remarks, page 9).
Examiner respectfully submits that a human/person could verify that the business intelligence artifact meets the conditions of the pre-execution assertion. For example, a stock trader, a day trader or a stockbroker may set up a strategy/condition (interpreted as claimed pre-execution assertion) for buying, selling or holding equity securities or stocks in the stock market during time the market is opened.

Applicant argues that the claimed automated agent would consistently confirm with precision that the content of the business intelligence artifact meets an established set of standards, whereas a human could not discern minor deviations from the established set of standards, such as spacing discrepancies, font variations, or a color in the right palette that does not fall within an allowed hex value range (Remarks, page 9).
Examiner respectfully submits that the claim’s language “the conditions of the at least one assertion comprise whether content of the business intelligence artifact adheres to an established set of standards regarding one or more of the following: a naming convention, a specified header, a specified footer, an allowed set of fonts, and 

Applicant argues that dependent claim 10 adds: “wherein the conditions of the at least one assertion further comprise expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time.” The claimed automated agent would consistently confirm with precision whether the business intelligence artifact successfully executed in the specified amount of time, and it could detect minor time variances (fractions of a second) that a human would be unable to discern (Remarks, pages 9-10).
Examiner respectfully submits that the claim’s language is “the business intelligence artifact successfully executes within a specified amount of time.” The claim’s language is not exactly “fractions of a second” as in applicant’s argument. Examiner interprets that “specified amount of time” can be one hour, two hours or fifteen minutes which can be recognized by a human/person using a watch or a clock. This technic is doable by a human.

Applicant argues that dependent claim 12 adds: “wherein the conditions of the at least one assertion further comprise expectations pertaining to the data content in a business intelligence output generated by execution of the business intelligence artifact.” The claimed automated agent would consistently confirm with precision whether the business intelligence output contained specific values, which would be like looking for a needle in a haystack for a human to complete manually (Remarks, page 10).
Examiner respectfully submits that the limitation of the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of data content in output. For example, a stock trader, a day trader or a stockbroker may expect a specific value of equity securities or stocks in output screen during time the market is opened. This technic is doable by a human.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-14, 16 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites that providing a business intelligence artifact in the business intelligence system, wherein the business intelligence artifact is a user-authored object 
The limitation of providing a business intelligence artifact in the business intelligence system, wherein the business intelligence artifact is a user-authored object 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a general purpose computer and an automated agent to perform the steps. The general purpose computer and the automated agent in the steps is recited at a high-level of generality (i.e., as a generic processor or a software module performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general purpose computer and an automated agent to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for creating a “working condition” for a business, and checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied cannot provide an inventive concept. The claims are not patent eligible.

Claim 8 recites providing the business intelligence artifact comprises authoring an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises authoring an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is authoring/permitting a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 9 recites providing the business intelligence artifact comprises revising an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises revising an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is editing/updating a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 10 recites the conditions of the at least one assertion comprise expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time. The limitation of expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time, as drafted, is a process that, under its broadest reasonable interpretation, is checking if the business progress is satisfied the condition within a period of time, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 11 recites the conditions of the at least one assertion further comprise expectations pertaining to the quantity of data in a business intelligence output generated by execution of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the quantity of data in a business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of quantity or number of data in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 12 recites the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of data content in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 13 recite the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is format of 

Claim 14 recites the conditions of the at least one assertion comprise whether the business intelligence artifact is valid. The limitation of the conditions of the at least one assertion comprise whether the business intelligence artifact is valid, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 16 recites reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system. The limitation of reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system, as drafted, is a process that, under its broadest reasonable interpretation, reporting if the business progress is not valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 20 recites the testing is performed on a predetermined time interval. The limitation of the testing is performed on a predetermined time interval, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is satisfied the condition within a period of time, then it falls within the 

Claim 21 recites the automated agent performing the following steps: executing the at least one pre-execution assertion and determining whether the conditions of the at least one pre-assertion are satisfied; executing the business intelligence artifact in the business intelligence system to produce output; storing the output of the business intelligence artifact; executing the at least one post-execution assertion and determining whether the conditions of the at least one post-assertion are satisfied; and reporting if the conditions of the at least one pre-execution assertion or the at least one post-execution assertion are not satisfied. The limitation of the automated agent performing the above steps, as drafted, is a process that, under its broadest reasonable interpretation, using an agent/person for testing/checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Allowable Subject Matter
Claims 7-14, 16 and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The primary reason for allowance of claim 7 in the instant application is the prior arts of record fail to teach that providing an automated agent interfaced with and continuously monitoring at least one of: the business intelligence system, the business 
Claims 8-14, 16 and 20-21 depend from claims 7 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

March 1, 2022